Per Curiam.
— As the cause has been compromised since it was spoken to, we express no opinion on any thing but the competency of the defendant below, to assign error in the reception of evidence on a ground different from that specified in the bill of exceptions ; and we express our opinion on that, only to reassert the principle of Wolverton v. The Commonwealth, which, did it need any other authority than a solemn decision of this court, would be fully sustained by the precedents, both English and American, produced since the argument. We would not, therefore, have reversed the judgment, merely because Craig and Bellas were clearly incompetent, from, having assigned their interest to the parties on the record, the specific ground of exception taken below being their supposed interest as endorsers. On no other ground could they have been supposed, at *157the time of the trial, to be incompetent; for the principle of Steele v. The Phenix Insurance Company had not then, as it has since, been exploded. Nor could the counsel predict what was to come, else the exception would doubtless have been shaped to meet the event. The exceptions to the charge are possibly not free from difficulty ; but as the cause is at an end, we do not give judgment for either party.